PER CURIAM.
Appellant A. Durwood Simpson, the former husband, appeals the final order in a dissolution of marriage action. According to the final judgment, the former wife received the marital residence in addition to a significant portion of the husband’s monthly income. The former husband claims that the trial court’s distribution of the marital assets inequitably favored appellee Sandra Simpson, the former wife. The former husband also appeals the court order holding him in contempt for failure to pay the allegedly inequitable periodic alimony.
We affirm the award of the marital residence to the former wife as lump sum alimony. Such an award is justified by the parties’ agreement that the former wife cannot rely on the former husband to meet monthly financial obligations to her. We reverse, however, the additional award of periodic alimony and the holding of the former husband in contempt for failure to make those payments, finding that the award creates an inequity in favor of the former wife. This amended arrangement creates the required equitable distribution of assets between the parties. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Griffiths v. Griffiths, 563 So.2d 773 (Fla. 3d DCA 1990); Rosen v. Rosen, 386 So.2d 1268 (Fla. 3d DCA 1980), rev. denied, 392 So.2d 1378 (Fla.1981).
Affirmed in part; reversed in part.